ACCEPTED
                                                                                  03-15-00290-CR
                                                                                          7177140
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                             9/30/2015 7:42:42 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                               NO. 03-15-00290-CR

                                                           FILED IN
                                                    3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
                            IN THE COURT OF APPEALS
                                                    9/30/2015 7:42:42 PM
                                  FOR THE
                                                      JEFFREY D. KYLE
                   THIRD    SUPREME JUDICIAL DISTRICT       Clerk
                               AT AUSTIN, TEXAS




                                     EX PARTE:


                        RAFEAL HERNANDEZ-PRADO




                 Appeal from the 33rd Judicial District Court
                              Cause No. 9767A
                           Burnet County, Texas
                The Honorable J. Allan Garret, Judge Presiding


                     APPELLANT'S MOTION TO ABATE


                                           Gary E. Prust
                                           State Bar No. 24056166
                                           1607 Nueces Street
                                           Austin, Texas 78701
                                           (512) 469-0092
                                           Fax: (512) 469-9102
                                           gary@prustlaw.com

                                           ATTORNEY FOR APPELLANT


Motion to Abate                                                     Page 1 of 6
Ex Parte Hernandez-Prado
Appellate Cause No. 03-15-00290-CR
                  ORAL ARGUMENT IS NOT REQUESTED

                     APPELLANTS’ MOTION TO ABATE

      Appellant, Rafeal Hernandez-Prado, file this, his “Motion to Abate” and in

support thereof shows as follows.

                                         I.

1.    Appellant's was placed on deferred adjudication probation on October 13,

2003. The record shows court-appointed counsel translated the plea of guilty and

the admonitions, waivers, judicial confession, and written plea of guilty. The

record also shows there was an immigration hold in 2003.

2.    Thereafter, the State filed a Request to Adjudicate October 1, 2013 and a

capias was issued the following day. The Request alleged Appellant violated the

terms of his probation by failing to report to the probation department as directed,

by failing to remain in “Juanagato, Mexico”, failing to notify the probation officer

of a change of address or employment, by failing to complete community service

hours, by failing to pay various fines and costs, failing to complete psychiatric or

psychological testing within 90 days of the probation date, failing to attend

psychiatric or psychological counseling as directed, failing to submit a blood

sample to the Texas Department of Public Safety, and failing to submit to

polygraph testing as directed. See Exhibit A.

Motion to Abate                                                           Page 2 of 6
Ex Parte Hernandez-Prado
Appellate Cause No. 03-15-00290-CR
3.    Appellant then filed an application for writ of habeas corpus pursuant to Art.

11.072 of the Texas Code of Criminal Procedure January 7, 2015. Exhibit B. In it,

Appellant averred the terms and conditions of community supervision were not

explained in a manner or language in which he could comprehend the requirements

before he entered his plea. Further, Appellant requested to withdraw the underlying

plea and have the terms of the plea agreement explained on the record by a

certified interpreter before deciding whether to accept the plea or continue to

negotiate with the State.

      Appellant prayed the court to review the proceedings and determine whether

Appellant was properly educated about the terms and conditions of his plea

agreement, the consequences of violating community supervision, any obligations

to follow directions of the community supervision department, and determine

whether the language barrier prohibited him from understanding the criminal

proceedings he initially faced.

4.    Appellant filed a motion to quash and exception to the form of the request to

adjudicate March 25, 2015. The motion to quash, writ of habeas corpus, and

request to adjudicate were heard March 25, 2015. See IV RR 1, et seq.

5.    In two separate orders, the motion to quash and the application for writ of

habeas corpus were each denied. See Exhibit C. Each order is file stamped April

30, 2015. The order denying the application for writ of habeas corpus is dated

Motion to Abate                                                           Page 3 of 6
Ex Parte Hernandez-Prado
Appellate Cause No. 03-15-00290-CR
March 25, 2015.

6.    The order denying the writ of habeas corpus does not say the application is

frivolous on its face, nor does it include written findings of fact or conclusions of

law. The court stated at the sentencing on May 5, 2015 as follows, “[T]he Court –

having taken [the request to adjudicate and application for writ of habeas corpus]

under advisement and reviewed defense counsel’s writ and pleadings and review of

the evidence before the Court, the Court finds that the Defendant did violate

Probation Terms and Conditions 5, 11, and 13, and the Sex Offender Supplement

Probation Terms and Conditions 1, 2, 8, and 9.” V RR 5. The trial court then

assessed Appellant’s punishment at fifteen years’ confinement and no fine. Id.;

Exhibit D.

7.    The Texas Code of Criminal Procedure, in article 11.072, § 7(a) states that if

the court determines from the application that the applicant is not entitle to any

relief, the court shall enter a written order denying it as frivolous. In all other such

cases, “the court shall enter a written order including findings of fact and

conclusions of law.” Id.

8.    After a review of the record, Appellant has not been able to find any written

findings of fact and conclusions of law nor any order denying the application for

the writ as frivolous.

9.    This cause should be returned to the trial court for the entry of written

Motion to Abate                                                              Page 4 of 6
Ex Parte Hernandez-Prado
Appellate Cause No. 03-15-00290-CR
findings of fact and conclusions of law. Ex Parte Jones, 367 S.W.3d 696, 697

(Tex.App. – Texarkana 2012, no pet.); Ex Parte Enriquez, 227 S.W.3d 779

(Tex.App. – El Paso 2005, pet. ref’d) (The appellate court abated the appeal and

ordered the trial court to clarify its written order finding the Applicant manifestly

not entitled to relief and denying the writ. Following the word “denied”, the trial

court struck through type-written portions of the prepared order which read “as

frivolous”.); see also Ex Parte Ali, No. 03-10-00207-CR (Tex.App. – Austin 2010,

no pet.) (mem. op., not designated for publication).

10.   Accordingly, Appellant’s counsel request this Court abate this appeal and

enter and order directing the trial court to enter written findings of fact and

conclusions of law in accordance with Tex. Code Crim. Proc. art. 11.072 § 7(a)

(West 2015).

                                       Respectfully submitted,

                                       /s/ Gary E. Prust

                                       Gary E. Prust
                                       SBN 24056166
                                       1607 Nueces Street
                                       Austin, Texas 78701
                                       (512) 469-0092
                                       Fax: (512) 469-9102
                                       gary@prustlaw.com
                                       Attorney for Appellant




Motion to Abate                                                            Page 5 of 6
Ex Parte Hernandez-Prado
Appellate Cause No. 03-15-00290-CR
                         CERTIFICATE OF SERVICE

      In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Motion was served upon Mr. Gary Bunyard with the 33rd and 424th Judicial District
Attorney’s Office on this 30th day of September, 2015 via electronic transmission
through efiletexas.gov.

                                             /s/ Gary Prust
                                             Gary E. Prust

                      CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this brief contains
805 words. This is a computer-generated document created in Microsoft word,
using 14-point typeface. In making this this certificate, I rely on the word county
provided by the software use to prepare the document.


                                             /s/ Gary Prust
                                             Gary E. Prust

                      CERTIFICATE OF CONFERENCE

      In compliance with Rule 10.1(a)(5) of the Texas Rules of Appellate
Procedure, the undersigned attorney certifies he conferred with Mr. Gary Bunyard
of the 33rd and 424th District Attorney’s Office on this 30th day of September,
2015, and opposing counsel neither joins nor opposes this motion.

                                            /s/ Gary Prust
                                            Gary E. Prust




Motion to Abate                                                           Page 6 of 6
Ex Parte Hernandez-Prado
Appellate Cause No. 03-15-00290-CR
                                                  N0.9767

THE STATE OF TEXAS                                  X               IN THE DISTRICT COURT OF

vs.                                                 y                                       TI               o.       rrooatwn ree of l; ~(] 00 each month during your probation period
                        beginning NOVEMBER 10. 2003 .

               c.       Restitution/Reparation in the amount of $-0-                       at the rate of:
                        "'
                        ~      ...                      .   .        ....         -

               d.       Fine in the amount of $ 2000.00                        at the rate of $ 30.00                 per month
                        beginning NOVEMBER 10. 2003.

               e.       Court                  '
                        <1: 1 {) {){)
                                        . r
                                                   ..           'fppo in thP          · nf '1: .1 ~{).11{)

                                                                                            .
                                                                               "nrm ' " ~""''
                                                                                                             ot thP      ~~·




               f.       Crime Stoppers fee to the BURNET Crime Stoppers Program in the
                        amount of$ 50.00 at the rate of:$ 5.00 per month beginning NOVEMBER
                        10,2003.

                              SO SUPPLEMENT
             PROBATION TERMS AND CONDITIONS FOR SEX OFFENDERS

       1.     Undergo psychiatric and/or psychological testing and evaluation by a licensed sex
              orrenaer prov1aer, w1mm \10 days of probatwn date as directed by the Probation
              Otticer and pay the cost of same.                                                                                             !
                                                                                                                                            'l
       2.     Attend, participate and complete a psychiatric and/or psychological counseling
              program, with a licensed sex offender provider, as directed by the Probation Officer
                                                                                                                                        !'
                 ~·    ,,        .~           . l 111
                                                  . .                 .              .                                                   ;
              uuu I'"] u•~ ~vo• v• o~m,               >il1U       UlllU                        :-oy
              UIC >CA                     p•vuuo   ,                                                                                     '•
       8.     Submit to a blood sample or other specimen to the Department of Public Safety under                                       !   !
              Sub-chapter G, Chapter 411, Government Code, for the purpose of creating a DNA                                               r•
                   · ' and nav cost nf thP ""'""                                                                                         !
                                                                                                                                           ~


       9.     Submit a polygraph testing as directed by the Community Supervision Officer or the
              therapist and pay cost of the same.
                                                                                                                                       I
                                                                                                                                        l•
                                                                                                                                        !
                                                                                                                                        t
                                                                                                                                        '
                                                                                                                                        j


The defendant, while on Probation, committed the following violations:                                                                 I
                                                                                                                                       !{.
                                                                                                                                       !
       5.     The Defendant failed to report in person to the Probation Officer of the Community                                       ~
              ;:,uperv!s!on ana corrections Department of       H      :T    . { ounty, Texas, and                                     i"
              tnereatter report at such other times and in such manner as directed by the Court or                                     !
                                                                                                                                       f
                                                                                                                                       t
              the Probation Officer.                                                                                                   \
                                                                                                                                       ~
                                                                                                                                       t•·
                                                                                                                                       I
Exhibit A                                                                                                                              !'
                                                                                                                                       't·,
                                                                                                                                       !:'
                                                                                                                                       i
                                                                                                                                       f
                                                                                                                                       ~
                                                                                                                                  55   ~
            j,
                     111e ue.enuanc rauea to remam within the limits of JUANAGATO. MEXICO
'                   unless given permission by the Probation Officer to leave such limits. Defendant
!                   returned to the United States without permission. Defendant received a ticket for no
!                   seat belt on December 18, 2007, by the Texas Highway Patrol in Burnet County,
!
!                   "''
I
           11.
I'                  The Defendant failed to notify the Probation Officer that he had returned to the
                    United States of America.
!
i




        13.        The Defendant failed to participate and work, without compensation, ten hours per
                   month in a community service program or task as directed by the Probation Officer
                   for a total of 750 hours.

        14.        The Defendant failed to oav the foil                          : tn •nil th•n    ~h t~
                                                                                                           ,...
                                                                                                  --~


                   Supervision and Corrections Department:

                  a.      Court costs in the amount of$ 203.00 due in full NOVEMBER 10. 2003.

                  u.      1ne ue.enoant IS                 l.lJlJ_ oelinquent in Probation fees.                                     l'

                                                                                                                                     i
                  d.      The Defendant is $2000.00 delinquent in his Fine.                                                          li
                                                                                                                                     J
                  e.      The Defendant is $450.00 delinquent in Court appointed attorney fees~                                     It
                  .."     ...
                           01.
                                 ~
                                                ;. "'.;v.vvu'.

                 ~_"!':':'_uu~n, 01 .Ub-cnapter~pter 411' Government Code,
                                                                                                                            l
                 ror me purpose ot creatmg a DNA recording and pay cost of the same.                                            t
                                                                                                                            I   ~
                                                                                                                            f
     Exhibit A                                                                                                              1
                                                                                                                                '
                                                                                                                            l
                                                                                                                            '
                                                                                                                            •'
                                                                                                                       56   i
'           7o
                     • "" ue.enuan, •alleu to suom1t a polygraph testing as directed by the Community
'
                     Supervision Officer or the therapist and pay cost of the same.



'

!           Said violations of the law constitute violations of the probation in this cause and were
I
'
    committed after the time the Order Deferring Adjudication was entered in this cause.

            WHER_!:ltl             PR FJ\KTCt:IC                   =·~ .c
                                                                         '   ·- .-·-J" -           .........      ·-
    PRADO, Defendant herein, be cited to appear before this Honorable Court at a time and place

    specified by this Court to show cause, if any he have, why aili_udication her                              in_tbk

    cause should not be had; and that upon final hearing the probation heretofore given to this Defendant

    should be in all things be revoked and Judgment and Sentence entered and that the said RAFAEL

    ··-·           ------          , '"' colllmeu m me cotate__t:_emtentiary_tor a_l)_eriod to be determined bY_the
                                                                                                                                        II
    Court and that the Clerk of this Court be Ordered and authorized to issue all necessary papers                                      I
                                                                                                                                        ;
                                                                                                                                        !'
    including Judgment, Sentence and Commitment the same as if adjudication had not been deferred
                                                                                                                                        i
      " .
             .t.     ._],   .~
                                 -·-----._
                                    ._],


                                                   ~~ '""' ""'~ ~oB u mo c""' =Y dhtt                      •                                          •
                                     CAUSE NO. 9767

 EX PARTE                                       §    IN THE 33RD DISTRICT



  RAFEAL HERNANDEZ-PRADO                              BURNET COUNTY,
                                                      TEXAS




  TO THE HONORABLE JUDGE OF SAID COURT:


  record EDDIE G SHELL, files this application for writ of habeas corpus pursuant to
  Article 11.072 of the Code of Criminal Procedure and the Texas Constitution, Article




                                                I.




  Adjudication, a two thousand dollar ($2,000) fme and court cost. The applicant was
  represented by Eduardo Arredondo. All terms and conditions of the deferred adjudication


  understand said terms and conditions. Applicant only speaks Spanish and it is applicant's
  position that he was not appropriately admonished and educated about the terms and
  conditions of his      before           the                               contends that all


  Therefore, applicant's plea was not entered knowingly, voluntarily, or intentionally.




  pleas entered in the underlying offense. Specifically, applicant· request that the court
  permit him to have the full terms and conditions of the underlying plea bargain explained
  to him on the record by a certified interpreter so that he may decide whether or not to


Exhibit B
                                                                                                81
'
    '
        •                                         ..                                                                 •
            accept the plea bargain or continue to negotiate with the prosecution.


            Applicant would ask the court to review the underlying offense and to carefully scrutinize
                   ··-    . •-
                    v• uv• ""' ,.....,
                                       ,_
                                          ' ••L      ·'' "'·     ......
                  (a) The terms and conditions of his plea bargain
                          (b) The consequences for violating his probation.
                          ~--~ H!O                       1U •vuv"         w,;;
                                                                                                            ..
                                                                                                    'UVlll Ut,;; r
                                                                                                                               ,
                                                                                                                               u,;;pa~ """"'·

                          (d) His ability to understand the criminal proceedings he initially faced given the
                                  language barrier.
                                                                                     II.

                          Applicant is entitled to habeas corpus relief if they were either confmed" or
            "restrained" unlawfully at the time he applied for relief. State v. Collazo, 264 S.W.3d 121,
            126 (Tex. App.-Houston [1st Dist.], pet. refd). The terms "confinement" and "restraint"
            include release on community supervision or any other restraint on personal liberty. Ex
            garte Davis, 748 S.W.2d 555, 557 (Tex. AI1I1.-Houston [1st Dist.] 1988, I!S109 S.W.3d 480 482-
                                                                   .                                                     .
            11-'   tiex.     1.   nm.    ADD. LIJ\J , 1.        mmvtauaJs wno nave comp1eu:a meu u:rm or co
            supervision may bring a writ of habeas corpus pursuant to the Texas Code of Criminal
            Procedure, art. 11.072. Ex Parte Enriquez, 227 S.W.3d 779, 781 (Tex. App.-El Paso
            LUU:J, pel.           rei   0).



                          A showing of collateral legal consequences is sufficient to show that an applicant
            IS     "confined."                See Collazo, 264 S.W.3d at 126-27.                             Collateral legal consequences
                                                                       ,                                ~    ,     ,    N           ~           ~

                             llVlH I> p11Ul                                      . ,,.. • ., v""u
                                                                                                                     -r      "'""

            748 S.W.2d at 557; Le v. State, 300 S.W.3d 324, 326-27 (Tex. AI1I1.-Houston [14th
            Dist.] 2009, no Q!;:!.); Ex parte Wolf, 296 S.W.3d 160, 166-167 (Tex. App.-Houston

            L'"'"'       Lll>l.J ."'
            from his felony conviction, a trial court has jurisdiction to consider his application for
            habeas relief. Schmidt, 109 S.W.3d at 483. Applicant's liberties are restrained as defined
            in Article 11.22 of the Code of Criminal Procedure which defines restraint as:

    Exhibit B
                                                                                                                                                    82
~----




        '
        •   •
             '
                                           •                                                          •
                        ''the kind of control which one person exercises over another, not to confine him
                                        . . .              .   •v    .
                                                                    .L•   L•
                                                                          mm~
                                                                                       •L         •    ..   'J
                                                                                                                 .J
                                                                                                                      y   '" •J..
                               ' " ' ' " " " lllllll.l>,

                        person claiming such right."

                                                                          TTY

                                                                          ~··


                        Applicant prays that the court grant this post conviction writ of habeas corpus and
                 that the conviction in the above entitled and numbered cause be set aside.




                                                                           Resnectfullv Submitted

                                                                           EddieGSheU
                                                                           Shell & Shell
                                                                           State Bar Number: 18191650
                                                                            ovvv 1'1. nwy .:o 1
                                                                            Marble .l'alls, Texas toO:l'l
                                                                            (830)798-1690 telephone
                                                                            (830)798-0328 telecopier
                                                                            n.,..7
                                                                                -.y
                                                                                      ;.--~-                --
                                                                                        ~"'"   u. " " " "                                I

                                                                                        Attorney for Applicant                           I




            Exhibit B

                                                                                                                                    83
                                                                                                    -----




•
•   '
        '
                                 •        CERTIFICATE OF SERVICE
                                                                            •       .




                   I hereby certify that a true and correct copy of the foregoing Application for Post
            Conviction Writ of Habeas Co!'{JUS was served on the prosecuting attorney via facsimile
            (512) 756-8572 on tbis the        ~
                                                       davof Tr\'(\ 1 lC'I ( { " ....... 2015.

                                                     ~
                                                      ~
                                                                           -~~
                                                         Edffie G Shell"   ~




    Exhibit B

                                                                                                            84
•
 '   .'
          •



              STATE OF TEXAS §
                                          •                                                  •
              COUNTY OF BURNET                         §


                                                                  AFFIDAVIT

                      Before me, the undersigned notary, on this day personally appeared Eddie G Shell
              a person whose identity is known to me. After I administered an oath to him, upon his
              uam, m: stau:u uu:                 -~·




                      "My name is Eddie G Shell, and I am capable of making this affidavit and the
              IaclS StaLC:u in    mis auluavit art: wimin my persOili11 I                                   w
                                                                          "'                                       I
                                                    N0.9767f-\

     EX PARTE                                             §     IN THE 33rd DISTRICT COURT
                                                         §
     vs.                                                 §      OF
                                                         §
     RAFEALHERNANDEZ-PRADO                               §      BURNETCOUNTY,TEXAS

                  .~           /
            On tJ7          ·v.,       , 2015, came on to be considered the Defendant's Application for

     Post Conviction of Writ of Habeas Corpus in the above styled and numbered cause, and said
     A           .. L   -L
                                                     .r-.....
                    (GRANTED)                DENIE9J
                                              ---
                        I
     Signed on     v 7/7.5 I'/)
                               ,
I
I                                                               J-~Aft--
r                                                 J IIJUF\PRES.




'


                                                                                                                       I



                                                                                                                   I




                                                                                                                   ;


                                                                                           ··~,,                   ~
                                                                                     jjY,if.Q'-(Y·,
                                                                                      ~         ";    FILED
                                                                                     3 APR 3 0 2015   F
                                                                                                      \';',

                                                                                     * 4'-~~~
                                                                                     ~~ AM PI~ iJ
    Exhibit C                                                                              ~cou~                   I




                                                                                                              86
                                                                5

1    hearing.

2               MR. CROWTHER:   Frank Randolph.

3               THE COURT:   Trooper Randolph.    Okay.   Thank you.

4               MR. SHELL:   Pardon me.

5               THE COURT:   And then at that hearing there was a

6    motion -- there was a writ of habeas corpus.     There was

7    obviously the State's motion to adjudicate guilt.      And there

8    was one other motion, I think, that was handled by the Court at

9    the hearing.   Since that time, the Court -- having taken it

10   under advisement and reviewed defense counsel's writ and

11   pleadings and review of the evidence before the Court, the

12   Court finds that the Defendant did violate Probation Terms and

13   Conditions 5, 11, and 13, and the Sex Offender Supplement

14   Probation Terms and Conditions 1, 2, 8, and 9.

15              Based on those findings, the Court finds

16   Mr. Hernandez-Prado guilty of the first degree felony as pled

17   in his original plea agreement of burglary of a habitation with

18   an intent to commit a felony.

19              The range of punishment was 5 to 99 years.     The

20   Court, having considered all the evidence before the Court,

21   finds the appropriate punishment to be 15 years in the

22   Institutional Division of the TDCJ and hereby sentences the

23   defendant to 15 years in the TDCJ with no fine.

24              There's court costs of $50 and court-appointed

25   attorneys fees.



 Exhibit D
                       STEPHANIE A. LARSEN, CSR, RPR